       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA


               v.                                            No. 19-cr-00251-LM


JOHNATHON IRISH

    REPLY TO GOVERNMENT’S OBJECTION TO MOTION FOR NEW TRIAL

       The defendant, Johnathan Irish, through counsel, replies as follows to the

government’s Objection to Defendant’s Motion for New Trial (“Objection”):

The Government Fails to Identify Any Probative Value Added by the Large Volume
of Ammunition and Other Evidence to Which Trial Counsel Should Have Objected.

       The defense argues that trial counsel should have objected to the many rounds of

ammunition, the tactical vest and other evidence. As part of this argument, the defense

noted that, whether under Rule of Evidence 404 or Rule 403, there is a point at which the

probative value of the evidence must be weighed against the unfair prejudice it creates. In

its response, the government detailed its argument that the evidence was part of the “res

gestae.” Objection, pp. 8-11. However, the substance of the government’s response ends

there. The defense argued that the witnesses identified the guns without challenge by the

defense and thus the other ammunition and other items added no probative value to the

government’s case. The government has not responded to this argument.

       There was no dispute during the trial about identification of the firearms at issue.

Evidence of other items that accompanied the firearms during their travels added no

additional probative value to the prosecution’s case. However, it did add unfair prejudice.

In the context of Rule 403, the First Circuit has recently explained the process of



                                             1
       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 2 of 8




curtailing the introduction of evidence which is of limited probative value and which

presents a risk of unfair prejudice.

       [A] trial court “may exclude relevant evidence if its probative value is
       substantially outweighed by a danger of . . . unfair prejudice.” Fed. R. Evid. 403.
       This balance is sometimes difficult to strike. As a practical matter, nearly all
       evidence is offered for the purpose of prejudicing the factfinder’s views, and Rule
       403 is meant to stand as a sentinel, which can be alerted to screen out unfair
       prejudice. See Sabean, 885 F.3d at 38; United States v. Rodriguez-Estrada, 877
       F.2d 153, 155-56 (1st Cir. 1989). Evidence presents a risk of unfair prejudice
       when it has “the capacity . . . to lure the factfinder into declaring guilt on a ground
       different from proof specific to the offense charged.” Old Chief, 519 U.S. at 180.
       Put another way, unfair prejudice ensues when particular evidence “serves only to
       evoke an improper emotional response” and distracts “from careful consideration
       of the relevant issues.” United States v. Fulmer, 108 F.3d 1486, 1498 (1st Cir.
       1997). Although there is no blanket prohibition against the admission of such
       evidence, a trial court faced with an objection to its introduction must strike a
       delicate balance between the government’s need for the evidence (that is, its
       probative value) and the risk that the evidence will inflame the jurors’ passions
       (that is, its unfairly prejudicial effect). See id. at 1497-98; see also Fed. R. Evid.
       403.

United States v. Kilmartin, 944 F.3d 315, 335-36 (1st Cir. 2019). Here, the government’s

need for the evidence was minimal to nonexistent, as indicated by the failure of the

government’s objection to identify any probative value added by this evidence. On the

other hand, the inflammatory nature of the evidence was so strong that prompted

inquiries from the court before the trial even began. Thus, trial counsel should have

objected. His failure to do so prejudiced Mr. Irish by encouraging the jurors to fear that

Mr. Irish was hoarding weapons and ammunition, and was thus unstable or prone to

violence.

Stephanie Irish’s Plan to Frame Mr. Irish Could Have Been Directly Connected to
the Testimony of Witnesses Called by the Government.

       The government argues that there is “no evidence” connecting Stephanie Irish’s

plan to frame Mr. Irish to the testimony of the trial witnesses. See Objection, p. 7. This



                                              2
       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 3 of 8




argument is wrong. Stephanie’s “constant contact” with FBI Special Agent Tongbua was

part of her effort to build a case against Mr. Irish through other witnesses.

       Roosa

       The government identifies Dylan Roosa as a key witness, naming him as one of

the two people who allegedly saw Mr. Irish in possession of a firearm. Id. By Special

Agent Tongbua’s own account, Roosa was in direct contact with and under the influence

of Stephanie Irish. Moreover, Stephanie Irish was directly involved in the handling of

Roosa as a witness for the government, apparently at Tongbua’s behest. We know this

because Tongbua wrote the following in a November 13, 2019 report:

       Stephanie had been in contact with Dylan Roosa (Roosa). He requested that
       the FBI not bother him at work. He typically worked every day except Tuesday
       and Wednesday. She indicated she would contact Roosa again to advise him he
       was not in any trouble and to request his cooperation with law enforcement.
       Roosa and Jenn Skoczylas (Skoczylas) offered to temporarily look after
       Stephanie and Johnathon’s children in order to keep them all together and
       hopefully prevent them from entering the DCYF system.

See Government Discovery, p. 19R456 REP-000146. From this passage in Agent

Tongbua’s report it is clear that:

       • Stephanie represented the FBI in communications with Roosa.
       • Stephanie was arranging the details of FBI contact with Roosa, including
         making sure he was not “bothered” at work.
       • Stephanie sought Roosa’s cooperation with the FBI, an effort which would
         directly dovetail with her plot against Mr. Irish.
       • Roosa was in fact working with Stephanie in regard to the DCYF investigation
         and Stephanie’s effort to keep custody of the children for herself and to deny
         Mr. Irish custody.
Thus, far from there being “no evidence” that Stephanie was influencing government

witnesses, there is direct evidence of such influence on Roosa from the government’s




                                              3
       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 4 of 8




own reports. The jury should have heard this evidence, and would have, if the defense

Mr. Irish sought had been presented.

       Whitney

       Similarly, in an effort to show no influence by Stephanie Irish, the government

portrays Roscoe Whitney as a friend who Mr. Irish called “grandpa.” Id. Here again, the

government’s own reports under cut its position. In a “one-party” recorded phone

conversation, between Stephanie and Whitney, it is clear that Whitney is loyal to

Stephanie and that she uses his loyalty to her advantage while working with the FBI to

build a case against Mr. Irish. See Government Discovery, 19R456 REP-000430-01—

08. In the recorded call, Stephanie tells Whitney that she is “very nervous” about going

home, after which Whitney says, “… if he hurts you, I’ll wring his neck.” Stephanie

responds that she appreciates Whitney’s concern and “that’s honestly, honestly you know

why part of why I’m scared to go back.” She also tells Whitney that “he’s trying to use

the kids . . . to lure me back.” They end the conversation a short time later, with Whitney

saying, “Love you hon,” and Stephanie responding, “I love you too, take care of

yourself.”

       It is impossible to read the transcript of this conversation and not see that Roscoe

Whitney is protective of and loyal to Stephanie. Presentation of evidence of Stephanie’s

plans accompanied by cross-examination of Whitney regarding his loyalty to Stephanie

would have directly supported Mr. Irish’s argument that he was set up.

       Millett

       The idea that Elizabeth Millett was not supportive of her daughter’s efforts

against Mr. Irish needs the least attention. She admitted in detail her various objections to



                                              4
       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 5 of 8




Mr. Irish and his marriage to her daughter. (Day 3, Doc. 56 at 5-31). She was so unhappy

with the marriage that she too was working with the FBI hoping to build a case against

Mr. Irish. Id. at 12-13. She acknowledged on-going disputes with Stephanie during the

marriage, id. at 17-31, but admitted that when Stephanie left Mr. Irish, they began

speaking again as mother and daughter, and that she provided financial support for

Stephanie and the children. In this context, if the jury had heard significant evidence

regarding Stephanie’s efforts to frame Mr. Irish, it would have been reasonable for the

jurors to believe, or at least have doubts, about whether Millett’s testimony was colored

by her efforts to advance her daughter’s agenda.

The Government Wrongly Invokes the Spousal Privilege on Behalf of Stephanie
Irish.

       Mr. Irish claims that he had the right to face and challenge the person who

instigated his investigation and prosecution, his estranged wife, Stephanie Irish. He seeks

a new trial on the grounds that his trial lawyer failed to subpoena Stephanie and call her

as a witness so that she could be questioned regarding her animus against him, her efforts

to have him prosecuted, and her connection to other government witnesses. The

government objects that this claim must fail because Mr. Irish has not established that

Stephanie Irish would waive the spousal privilege. The government objection fails on

multiple points.

       Whether a privilege applies is governed by common law as interpreted by the

federal courts. See Rule of Evi. 501; Bassett v. United States, 1979 U.S. Dist. LEXIS

8142, at 7 (D. N.H.). “[A] privilege should only apply in a particular case if it ‘promotes

sufficiently important interests to outweigh the need for probative evidence.’” United

States v. Pineda-Mateo, 905 F.3d 13, 21 (1st Cir. 2018) (quoting Univ. of Pa. v. EEOC,


                                             5
        Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 6 of 8




493 U.S. 182, 189 (1990)). The adverse spousal testimony1 privilege is justified by “its

perceived role in fostering the harmony and sanctity of the marriage relationship,”

Trammel v. United States, 445 U.S. 40, 44 (1980), and is designed to protect that marital

harmony by ensuring that a husband and wife will not be forced to bear witness against

each other.

         First, the government wrongly puts the burden on the defense to establish that the

privilege does not apply. The government has it backwards. “[T]he party asserting a

privilege bears the burden of showing that the privilege applies.” United States v. Breton,

740 F.3d 1, 9-10 (1st Cir. 2014). Therefore, it is the government which has the burden of

showing that some invocation of a privilege would result in the exclusion of otherwise

admissible evidence.

         Second, the government cites no authority for the proposition that a privilege

intended to promote marital harmony would apply when asserted by a wife (or by the

government on behalf of a wife) who faces questioning about framing her soon-to-be ex-

husband for a crime. Application of the privilege in that instance does nothing to promote

the purpose of the privilege. Moreover, it would defy common sense, on the facts of this

case, to say that Stephanie Irish could be in “constant contact” with FBI Agent Tongbua,

could send him pictures purporting to implicate Mr. Irish, and could recruit Dylan Roosa

as a witness for the FBI, then avoid cross-examination about her activities by raising as a

shield a privilege designed to promote marital harmony with Mr. Irish. To say the least,

her activities waived and forfeited any claim to the privilege or its goals.




1
  There is also a privilege relating to confidential communications between spouses but that that version of
the “spousal privilege” is not at issue in this case.

                                                     6
       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 7 of 8




        Third, the government correctly states that the privilege is to refuse to testify

“adversely” to a spouse, see United States v. Peneda-Mateo, 905 F.3d 13, 21 (1st Cir.

2018), but then ignores that very language. Mr. Irish does not seek to have Stephanie

Irish testify adversely to him. To the contrary, he will call her under cross-examination,

see Rule of Evi. 611(c)(2), and, though she may be hostile, the defense questioning of her

will require her to admit facts which support the defense theory of the case – that she set

up Mr. Irish. The privilege is not available unless the anticipated testimony “would in fact

be adverse” to the non-witness spouse. United States v. Smith, 742 F.2d 398, 401 (8th

Cir. 1984).

        Finally, the government is wrong in claiming that an assertion of the privilege

would relieve Stephanie Irish from having to testify at all. Blanket assertions of the

privilege are not favored. See In re Lochiatto, 497 F.2d 803, 805 n.3 (1st Cir. 1974): “The

privilege is not a general one. It must be asserted as to particular questions.” Id.

CONCLUSION

        For these reasons, as outlined in the prior supplemental motion, trial counsel’s

failures, considered independently and together, were unreasonable and resulted in

prejudice to Mr. Irish such that justice was not served. The Court should, therefore, order

a new trial.

        The government, through Assistant United States Attorney Anna Krasinski, has

objected to the requested relief.

        No additional memorandum is submitted because all legal authority needed to act

on this request is contained herein.




                                              7
       Case 1:19-cr-00251-LM Document 68 Filed 08/01/20 Page 8 of 8




       WHEREFORE, the defense respectfully requests that the Court schedule a

hearing on this motion, vacate Mr. Irish’s conviction, and order a new trial.

       Date: July 31, 2020                                    Respectfully submitted,

                                                              /s/ Richard Guerriero
                                                              Richard Guerriero, Esq.
                                                              N.H. Bar ID. 10530
                                                              Lothstein Guerriero, PLLC
                                                              Chamberlain Block Building
                                                              39 Central Square, Suite 202
                                                              Keene, NH 03431
                                                              Telephone: (603) 352-5000

                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on
the date the document was signed by me.
                                                                /s/ Richard Guerriero




                                              8
